ON REHEARING
MOUTON, J.
The rehearing was granted restricted to the claim by defendant for eighty-one dollars, in reconvention.
Defendant sent a check for that amount to plaintiff for six Batavia Tires. The check was collected by plaintiff.
It is shown by the testimony of defendant and Hartwell that the tires were rotten, and worthless, and that they were returned by defendant to plaintiff.
Plaintiff’s domicile is in New Orleans, and defendant resides in Acadia, in a Parish different from that of plaintiff which entitled him to urge his claim in reconvention against plaintiff for any catise, although not connected or incidental to the main demand. C. P. 375.
As the tires were rotten and without value, defendant is entitled to the recovery of the eighty-one dollars paid plaintiff therefor.
It is therefore ordered, adjudged and decreed that the judgment appealed from denying the reconventional demand of defendant for eighty-one dollars for said tires be avoided and reversed; and in that respect our original judgment affirming the judgment below be likewise avoided and annulled.
It is now further ordered and decreed that defendant have judgment against plaintiff on his reconventional demand for the sum of eighty-one dollars, with five per cent per annum interest thereon from October 1, 1926, until paid; that plaintiff paid the cost of the reconventional demand, the cost of the main demand be paid by defendant; and, as thus amended, the judgment below be affirmed, and the judgment of this Court be accordingly amended.